DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 21, 62, and 64 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has rewritten claim 19 in independent form including all of the limitations of the base claim – as such, the previous objection is withdrawn.
The closest prior art of record determined from an Examiner’s search is Huang et al. (US 20120206046 A1) (hereinafter Huang).  As cited in the prior action, Huang discloses a laser module electrically connected to a circuit board, and particularly featuring an exterior of a main lens barrel body provided with protruding and symmetrical fixed seats, which, when coupled with corresponding screws can securely fix a laser module to the circuit board.
Additional prior art of record Qi et al. (CN 100368849 C) (hereinafter Qi) discloses a laser light emitting assembly with a large aperture section, a second cylinder wall with a shoulder surface between a large and small aperture sections, an outer peripheral surface of the second cylinder wall is surrounded by threads, and the focusing cylinder is fixed to a screw fixing section by means of screw locking.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 62, and 64: “wherein the stop member is configured as a connecting member, the lens barrel comprises a first end surface and a second end surface facing away from each other and defines the receiving cavity passing through the first end surface and the second end surface, the first end surface is recessed towards the second end surface to define a mounting groove communicating with the receiving cavity, the diffractive optical element is mounted in the mounting groove, and the collimation element is mounted in the receiving cavity and arranged between the second end surface and the diffractive optical element, the connecting member is mounted on a side of the lens barrel where the first end surface is, and the diffractive optical element is clamped between the connecting member and a bottom surface of the mounting groove, wherein the lens barrel further comprises an inner surface located in the receiving cavity and an outer surface facing away from the inner surface, the outer surface of the lens barrel is recessed towards the receiving cavity to provide an annular notch, and a side surface of the notch is provided with an external thread, wherein the connecting member comprises a top wall and a connecting side wall extending from a side of the top wall, the connecting side wall is disposed around the top wall and is provided with an internal thread, the internal thread is screwed with the external thread to mount the connecting member to the lens barrel, the top wall abuts against the diffractive optical element, and an outer surface of the connecting side wall is flush with an outer surface of the barrel.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486